         Case 3:19-cv-30168-MGM Document 49 Filed 07/21/21 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS


 BARBARA SWENSON and GERALD
 SWENSON, Individually and on Behalf of All
 Other Persons Similarly Situated,

         Plaintiffs,
                                                        Civil Action No. 19-30168-MGM
         v.

 MOBILITYLESS, LLC; GABOR SMATKO;
 MONICA SMATKO; and JOHN DOES I-X,

         Defendants.


                                      SCHEDULING ORDER

                                             July 21, 2021

MASTROIANNI, U.S.D.J.

        The following schedule is entered based on the parties’ proposed schedule (Dkt. No. 46) and

the schedule set at the initial scheduling conference on July 21, 2021:

        1.      The parties shall exchange initial disclosures by July 30, 2021.

        2.      The parties shall serve written discovery requests by September 3, 2021.

        3.      Any amendments to the pleadings shall be made by December 31, 2021.

        4.      Fact discovery shall be completed by April 29, 2022.

        5.      Depositions of non-expert witnesses shall be completed by April 29, 2022.

        6.      The parties shall designate and disclose expert witnesses pursuant to Fed. R. Civ. P.
                26(a)(2) by April 1, 2022 (Plaintiffs) and by May 13, 2022 (Defendants).

        7.      Expert depositions shall be completed by May 31, 2022 (Plaintiffs) and by June 30,
                2022 (Defendants).

        8.      Plaintiffs’ motion for class certification shall by filed by April 8, 2022. Defendants’
                opposition is due by May 6, 2022. Plaintiff’s reply is due by May 20, 2022.




                                                    1
 Case 3:19-cv-30168-MGM Document 49 Filed 07/21/21 Page 2 of 2



9.     Dispositive motions, if any, shall be filed by August 31, 2022. Oppositions shall be
       filed by September 30, 2022. Replies, if any, shall be filed within 14 days after
       oppositions are filed. See Local Rule 56.1.

10.    A hearing on any filed dispositive motions will be held on November 7, 2022 at
       10:00 a.m. If no dispositive motions are filed, this hearing will be converted to an
       initial pretrial conference.

It is So Ordered.

                                              /s/ Mark G. Mastroianni
                                              MARK G. MASTROIANNI
                                              United States District Judge




                                          2
